SEXTON, Judge.
The State charged the defendant on November 18, 1982, with committing the offense of Illegal Possession of Stolen Things (LSA-R.S. 14:69) on October 22, 1982. After a jury verdict of guilty as charged, the judge ordered a pre-sentence investigation. The defendant was subsequently sentenced on June 30, 1983 to two years in the parish jail, suspended, with five years supervised conditional probation. The defendant was additionally ordered to pay $500 to the Indigent Defender Board as a condition of probation in accordance with LSA-C.Cr.P. Art. 895.1B.(1).
The defendant has now appealed asserting as error the excessiveness of his sentence. Specifically, he contends that because his conduct is unlikely to recur again and because he has no previous record, that the $500 payment to the Indigent Defender Board constitutes an excessive sentence.
The requirement of such a reasonable payment to the Indigent Defender Board by an employed defendant, as a condition of probation, who has been convicted by a jury of his peers and adequately defended, cannot reasonably even be argued to be an abuse of discretion. The sentence appealed is affirmed.
AFFIRMED.